Citation Nr: 1131188	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-02 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus.

In the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, received in January 2007, the Veteran requested to appear for a hearing before the Board at the RO.  The Veteran was scheduled for a travel board hearing on December 11, 2009; however, he failed to report for the scheduled hearing.  The Veteran's failure to report to the scheduled hearing, without good cause, and without a request to reschedule is deemed a withdrawal of his request for a hearing.  

The case was previously before the Board, and was remanded in January 2010 for additional development of the record.  

Unfortunately, the case is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hearing loss and tinnitus.  He contends that serving as a jet engine mechanic exposed him to acoustic noise trauma during service, which in essence, attributed to his hearing loss.  

Service treatment records (STRs) note a slight hearing loss at entry into service.  Audiometric testing conducted during the April 1968 induction examination revealed puretone thresholds in decibels as follows:  5, 0, 5, 30, and 40, respectively at 500, 1000, 2000, 3000 and 4000 Hz.  The thresholds in the left ear at the same frequencies were 15, 5, 5, 40 and 40 decibels respectively.  

In-service audiograms from August 1968 and April 1971 also show hearing loss.  

Upon discharge, audiometric testing revealed puretone thresholds in decibels as follows:  20, 10, 10, 45, 30, and 25 at the frequencies of 500, 1000, 2000, 3000, 4000 and 6000 Hz in the right ear and 15, 15, 10, 55, 45, and 45 decibels at the frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hz in the left ear, respectively.  

As hearing loss was shown at entry, and at discharge, the question becomes whether the Veteran's pre-existing hearing loss was aggravated during service beyond the natural progression of the disease.  

In January 2006, the Veteran was afforded a VA examination to determine whether his bilateral hearing loss and tinnitus are related to his active service.  The Veteran informed the VA examiner of his exposure to aircraft noise during service, without the use of ear protection, and denied subsequent civilian occupational and recreational noise exposure.  Upon review of the claims file and audiological testing, the VA examiner diagnosed the Veteran with moderate high frequency sensorineural hearing loss and subjective tinnitus.  The VA examiner noted hearing loss at the 3000 and 4000 Hertz on the April 1968 induction examination with minimal change upon separation at the February 1972 examination.  He concluded that the Veteran had pre-existing high frequency hearing loss on enlistment, but there was no evidence of aggravation or increase of hearing loss on the discharge physical.  He further added that hearing loss and tinnitus are not related to service exposure based on record information.

Because the January 2006 examiner did not provide a rationale for his opinion that the Veteran's hearing loss was not aggravated during service, the Board remanded the matter in January 2010 for additional development of the record, to include a VA examination with another opinion in hopes of obtaining an adequate rationale.  

The VA examination was scheduled for February 2010, but the Veteran failed to report, and has not provided good cause for his failure to report.  As a result, the RO issued a supplemental statement of the case (SSOC) and returned the case to the Board for appellate disposition.  Although the Veteran's representative was provided a carbon copy (cc'd) of the SSOC, there was no post-remand 646, or its equivalent, prepared on behalf of the Veteran.  Similarly, the Veteran did not respond to the SSOC.  

In fact, there has been absolutely no communication from the Veteran whatsoever since February 1, 2007, when the Veteran submitted his request for a travel board hearing to the RO.  As noted above, that hearing was scheduled for December 2009 but the Veteran never reported.  

In November 2009, just one month prior to the scheduled hearing, the Veteran's representative, prepared a VA Form 646, Statement of Accredited Representative in Appealed Case.  

Just as there has been no communication from the Veteran since his hearing request in February 2007, there has been no communication received from the Veteran's representative since the receipt of the November 2009 VA Form 646.  While no additional evidence has been submitted, and it does not appear that the Veteran's address has changed, there is some question as to the whereabouts of the Veteran, whether he has abandoned this claim, or whether he has moved and is not receiving notice to appear for his examination.  This is significant because the Veteran has a diagnosis of schizophrenia and the record reflects that he was living with his parents at one point, who must be quite elderly at this juncture.  Given the lack of response from the Veteran since 2007, his failure to report to his scheduled hearing, and his failure to report to his scheduled VA examination, it is imperative that the Veteran's representative be given an opportunity to respond before the Board proceeds with a decision on the merits of this claim.  An appellant will be accorded full right to representation in all stages of an appeal.  See 38 C.F.R. § 20.600.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran still resides at the current address of record.  If it is determined that he lives elsewhere and there is evidence that the Veteran never received notice of the prior scheduled examination, then schedule the Veteran for a VA examination to determine the nature and etiology of any hearing loss and tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and VA outpatient treatment records.  If deemed appropriate, he or she should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison.

a.  Because the Veteran's hearing loss disability existed prior to service, the examiner is requested to offer an opinion as to whether the disability permanently increase in severity during service and if so, whether the permanent increase was due to the normal progression of the disorder, or whether such worsening constituted chronic aggravation of the disorder due to service.  (Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.)

b.  With regard to the tinnitus, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's tinnitus had its origin in service or is in any way related to his active service.

The examiner is also requested to provide a rationale for any opinions expressed.  If the examiner finds it impossible to provide any requested opinion without resort to pure speculation, he or she should so indicate and discuss why an opinion cannot be provided.

2.  If the above development is necessary, then after completion of this development, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  This must include from the Veteran's representative a completed VA Form 646 or its equivalent.  

3.  If it is determined that the Veteran continues to reside at the current address of record, and as such, no additional development is undertaken, then the RO/AMC must contact the Texas Veterans Commission and request that they prepare a VA Form 646 or its equivalent before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Board also reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Additionally, although no action by the Veteran is required until he receives further notice, the Veteran is advised that failure to cooperate by reporting for examination may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


